Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication received May 6th, 2021.  Claims 1-2, 5-7, 10-12, 15-17, and 20 have been amended.  Claims 1-20 have been entered and are presented for examination. 
Application 16/578,139 is a Continuation of 14/533,923 (11/05/2014) and 14/533,923 has US Provisional Application 62/000,443 (05/19/2014).
Response to Arguments
Applicant’s arguments have been fully considered, but deemed moot in view of the new grounds of rejection which has been necessitated by Applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6,10-11,15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0098780) in view of Fan et al. (US 2013/0182623) in view of Nakao (US 2013/0128857).
Regarding claims 1, 6, 11, ands 16, Kim et al. discloses a method of wireless communication (see Abstract [uplink transmission in at least one slot of a subframe]), comprising: transmitting a resource assignment on a downlink assignment channel during a first transmission time interval (TTI) (see Figure 9), the resource assignment comprising a first grant of time- frequency resources for first data on an uplink data channel (paragraph 0085 [Uplink grant; PDCCH]); receiving the first data on the uplink data channel during the first transmission time interval TTI (see Figure 13 [PUSCH can carry data in the entire subframe]); transmitting control information on a downlink control channel during a second TTI shorter in duration than the first TTI and that overlaps a first portion of the first TTI (see Figure 9 and paragraphs 0070, 0085 [A-PDCCH overlaps a portion of the entire UL Subframe; a PDCCH which is transmitted in rear OFDM symbols (PDSCH region) of the DL subframe will be referred to as an enhanced PDCCH (E-PDCCH) or an advanced PDCCH (A-PDCCH); PDCCH UL Grant]) the control information comprising a second grant for time-frequency resources corresponding to the second data on the uplink data channel during the second TTI (paragraphs 0071, 0085 [UL Grant for PUSCH transmission; inherent there can be multiple UL grants since there are multiple UEs]); and receiving (see Figure 9 [PUSCH transmission can occur in the second slot of the UL Subframe]).
Kim et al. discloses a SR can be transmitted (Paragraph 0066 and see Figure 13), but does not explicitly disclose receiving a scheduling request on an uplink feedback channel, the scheduling request being configured to request a grant of time-frequency resources for second data.
However, Fan et al. discloses sending a SR in the first slot if the SR is a second request (paragraph 0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to indicate an SR in the first slot of an UL Subframe wherein such a feature is conventional in the art. 
The references as combined above do not explicitly disclose the second grant of time-frequency resources occupying part of the time-frequency resources granted for the first data on the uplink data channel. 
Nakao discloses the part of the uplink data is punctured due to response signals wherein the R-PDCCH comprises UL assignments (see Figures 18A-18B and paragraph 0244).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the UL data can be punctured to send other UL reports using an UL assignment the R-PDCCH.  The motivation for this is to send selected data on previously scheduled resources.
Regarding claims 2, 7, 12, 17, the references as combined above further disclose transmitting an uplink grant modification during the second TTI, the uplink grant modification comprising information notifying at least one user equipment (UE) that the first grant is modified, and instructing the at least one UE to puncture transmissions of the first data in accordance with a timing of the second data.
Nakao discloses the part of the uplink data is punctured due to response signals wherein the R-PDCCH comprises UL assignments (see Figures 18A-18B and paragraph 0244).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the UL data can be punctured to send other UL reports using an UL assignment the R-PDCCH.  The motivation for this is to send selected data on previously scheduled resources.
Regarding claims 3, 8, 13, and 18, the references as combined above further disclose wherein the transmitting the uplink grant modification and the transmitting the control information on the downlink control channel are performed at the same time.
Nakao discloses the part of the uplink data is punctured due to response signals wherein the R-PDCCH comprises UL assignments (see Figures 18A-18B and paragraph 0244; same subframe).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the UL data can be punctured to send other UL reports using an UL assignment the R-PDCCH.  The motivation for this is to send selected data on previously scheduled resources.
Regarding claims 4, 9, 14, 19, the references as combined above further disclosewherein the transmitting the uplink grant modification comprises transmitting the uplink grant modification on the downlink control channel.
Nakao discloses the part of the uplink data is punctured due to response signals wherein the R-PDCCH comprises UL assignments (see Figures 18A-18B and paragraph 0244; same subframe).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the UL data can be punctured to send other UL reports using an UL assignment the R-PDCCH.  The motivation for this is to send selected data on previously scheduled resources.
	Regarding claims 5, 10, 15, 20, Kim et al. further suggests wherein the uplink feedback channel, the uplink data channel, and the downlink control channel are separated in frequency from one another (see Figure 9 [PUCCH; PUSCH; and A-PDCCH can be in different frequency bands; Figure 13 shows the full structure of a UL Subframe]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465